DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the seat back" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 27-29 are indefinite as each depends from an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 21, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer (4968095) in view of Pelz et al (4978170).
The primary reference shows all claimed limitations of the instant invention with the exception of a floor bracket, wherein the first bracket is supported on the floor bracket for allowing movement of the back portion relative thereto.
In the primary reference, note a portion of a seat comprising: a seat bracket (16); a back portion (12, 18, 36, 46) having a first bracket (12, 18) and a second bracket (46), the first bracket being supported on the support bracket for allowing movement of the back portion relative thereto; an armrest assembly (14) supported on the second bracket for allowing movement of the armrest assembly relative thereto between a deployed orientation (see Figure 1) and a stowed orientation (see 14a in Figure 1); and motion link (44, 22) including a first portion (one of 44 or 22) that is connected to the first bracket and a second portion (the other of 44 or 22) that is connected to the armrest assembly, wherein when the back portion is moved from a first position (Figure 1, solid lines) to a second position (Figure 1, broken lines), the motion link is arranged and configured to maintain the armrest assembly substantially in the deployed orientation.
Regarding claim 22, note the first portion (44) of the motion link is rotatably connected (at 36) to the first bracket.
Regarding claim 25, note the link spring (32) that reacts between the first bracket and the motion link.
The secondary reference teaches configuring a portion of a seat as comprising a floor bracket (9, as discussed in lines 26-28 of column 4), and a back portion (10, 19) having a first bracket (10) and a second bracket (19), wherein the first bracket is supported on the floor bracket.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing to modify the primary reference in view of the teachings of the secondary reference by .  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Moyer (4968095) in view of Pelz et al (4978170) as applied to claim 21 above, and further in view of Hunter (4118069).
The primary reference, as modified above, shows all claimed limitations of the instant invention with the exception of the second portion of the motion link being releasably connected to the armrest assembly.
Hunter teaches providing a portion of a seat with a second portion (54) of a motion link (54, 60) being releasably connected to an armrest assembly (42, 44).
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to further modify the primary reference in view of the teachings of Hunter by configuring the second portion of the motion link as releasably connected to the armrest assembly.  This modification provides a user with the capability to selectively release the armrest assembly from the motion link in order to make repair, clean, replace, etc.
un

Claims 26, 27 and 29, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 103 as being unpatentable over Moyer (4968095) in view of Pelz et al (4978170) and Hunter (4118069).
The primary reference shows all claimed limitations of the instant invention with the exception of a floor bracket, wherein the first bracket is supported on the floor bracket for allowing movement of the seat back, the first bracket, and the second bracket relative to the 
In the primary reference, note the claimed features as discussed in the rejection above.
Regarding claim 27, note the claimed features of the primary reference, as discussed in the rejection above.
Regarding claim 29, note the claimed features of the primary reference, as discussed in the rejection above.
In Pelz et al, note the features as discussed in the rejection above.
In Hunter, note the features as discussed in the rejection above.
Regarding Pelz et al, it would have been obvious to one having ordinary skill in the pertinent art at the time of filing to modify the primary reference in view of the teachings of the secondary reference by configuring the support bracket as a floor bracket, thereby rendering the first bracket as supported on a floor bracket for allowing movement of the back portion relative thereto.  This modification provides an alternate, equivalent configuration for the portion of the seat, wherein either performs equally as well as the other.  
Regarding Hunter, it would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to further modify the primary reference in view of the teachings of Hunter by configuring the second portion of the motion link as releasably connected to the armrest assembly.  This modification provides a user with the capability to selectively release the armrest assembly from the motion link in order to make repair, clean, replace, etc.

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






mn						/MILTON NELSON JR/April 16, 2021                                                Primary Examiner, Art Unit 3636